        Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 1 of 15



                          U N I T E D S T AT E S D I S T R I CT C O U RT

                           D I S T R I CT O F M A S S A C H US E T T S
* * * * * * * * * * * * * * * * * *
                                  *
LEE HUTCHINS, SR.,                *
         Plaintiff,               *
                                  *                   NO. 3:16-cv-30008-NMG
      v.                          *
                                  *
DANIEL J. MCKAY, FELIX M.         *
ROMERO, THOMAS HERVIEUX, and *
THE CITY OF SPRINGFIELD,          *
                                  *
         Defendants               *
                                  *
* * * * * * * * * * * * * * * * * *

   DEFENDANTS’ AMENDED OPPOSITION TO PLAINTIFF’S REQUESTED
       ATTORNEYS FEES, COSTS and PRE-JUDGMENT INTEREST

   NOW COME THE DEFENDANTS, in the above-captioned matter and hereby oppose

Plaintiff’s Motion for Attorneys’ fees, costs and pre-judgment interest as filed with this

Honorable Court. As reasons therefore the Defendants put forth the following argument.


   I.      Introduction

   Following a five day trial, a jury returned a verdict in favor of the Plaintiff, Lee Hutchins, Sr.

(Hutchins) in the amount of $250,000.00 under Count III against Defendant Thomas Hervieux

(Hervieux) for Excessive Force in violation of the 4th 5th and 14th Amendments to the U.S., and

for Assault and Battery under Massachusetts common law. Additionally, the jury found the City

of Springfield (City) liable under 42 USC §§ 1983 for alleged failure to discipline, or having an

unlawful policy or procedure. The jury further found that Defendants Daniel McKay (McKay)

and Felix Romero (Romero) unlawfully entered Hutchins’ home in violation of the 4th and 14th

Amendment to the U.S. Constitution, but awarded no damages under that theory. The jury found


1|Page
         Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 2 of 15



in favor of McKay, Romero and Hervieux for a False Arrest in violation of the 4th and 14th

Amendments to the U.S. Constitution under 42 USC § 1983; for False Imprisonment and Abuse

of Process under Massachusetts common law, in favor of McKay for Excessive Force under in

violation of the 4th 5th and 14th Amendments to the U.S Constitution, and Assault and Battery

under Massachusetts common law. The Plaintiff prevailed on less than 50 % of the claims

brought.

   Hutchins has now brought a claim for over $200,000 in alleged attorneys’ fees and costs.

The City does not contest that the Plaintiff is entitled to some attorneys’ fees and costs as a

prevailing party in a civil rights action; rather the City challenges the amount of the fees sought

as being unreasonable in both the amount of time claimed and in the hourly fee sought, and

further that the fee claimed fails to account for the amount of time spent litigating failed claims

against exonerated defendants. Further the inclusion of lodging for counsel and for plaintiff is

inappropriate in this matter. Finally, the Plaintiff has waived his right to pre-judgment interest

under federal law, and cannot ask for attorneys’ fees under federal law and interest under state

law.

   II.      Argument

            A. Attorneys’ Fees

                1. Lodestar method

         Ordinarily the lodestar method is employed when determining reasonable attorneys’ fees

for a prevailing plaintiff. Torres–Rivera v. O'Neill–Cancel, 524 F.3d 331, 336 (1st

Cir.2008). The lodestar approach “contemplates judicial ascertainment of ‘the number of hours

reasonably expended on the litigation multiplied by a reasonable hourly rate’ as the starting point

in constructing a fee award.” Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 76



2|Page
        Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 3 of 15



L.Ed.2d 40 (1983). Based upon their presentation, it appears that the Plaintiffs are anticipating

that is the method the Court will employ in this case. In fashioning the lodestar, the court may

adjust the hours claimed to eliminate time that was unreasonably, unnecessarily, or inefficiently

devoted to the case, and may disallow time spent in litigating failed claims. Torres-Rivera, 524

F.3d at 336.   Though the prevailing party is under an obligation to submit a request for fees that

includes its calculations of hours expended multiplied by a requested hourly rate, the Court “has

a right-indeed, a duty – ‘to see whether counsel substantially exceeded the bounds of reasonable

effort.’” United States v. Metropolitan Dist. Comm’n. 847 F.2d 12, 17 (1st Cir. 1988)(quoting

Pilkington v. Bevilacqua, 632 F.2d 922, 925 (1st Cir.1980)). “[T]he [attorney’s] bill need not be

swallowed whole by the client’s litigation adversary just because it is the [attorney’s] bill.” Id.


       The Court, then, must engage in a thoughtful analysis of the number of hours expended

and the hourly rates charged to ensure that both are reasonable. In this way, the trial court,

“though adhering to the time-and-rate-based method of fee calculation, may fashion a lodestar

which differs substantially from the fee requested by the prevailing party.” Coutin v. Young &

Rubicam P.R., Inc., 124 F.3d 331, 337 (1st. Cir.1997).


               2. Reasonable Hours Expended

       Typically, a court proceeds to compute the lodestar amount by ascertaining the time

counsel actually spend on the case ‘and then subtract[ing] from that figure hours which were

duplicative, unproductive, excessive, or otherwise unnecessary.’” Lipsett, 975 F.2d 934, 937

(1992) (alteration in original) (quoting Grendel’s Den, Inc., v. Larkin, 749 F.2d 945, 950 (1st

Cir.1984)); see also Coutin, 124 F.3d at 337. In doing so, “the presiding judge must ‘draw[] on

[her] own experience and wisdom [in] deciding whether the time spend on each phase was in



3|Page
        Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 4 of 15



excess of a reasonable amount.’” Metropolitan Dist. Comm’n, 847 F.2d at 18 (first and third

alterations in original) (quoting Gabriele v. Southworth, 712 F.2d 1505, 1507 (1st Cir.1983)).

       In the instant case, the hours billed for routine matters are beyond what any person would

consider “reasonable”. From drafting of the Complaint, through the trial itself, the hours are

excessive.

       Turning first to the pleadings, it is necessary to review the actual work done. This was a

relatively straight forward civil rights claim, and, indeed, the Plaintiff did not hire any expert

witnesses in this matter. The discovery was not extensive, and there were no significant

discovery disputes. No discovery related motions were filed by any party. Notwithstanding the

relative straightforward nature of the allegations, the Plaintiff is seeking 17.4 hours of attorneys’

fees for merely drafting the complaint.

                                            COMPLAINT

     ATTORNEY                     DATE                      HOURS                    AMOUNT
       NAME                                                                           BILLED

Samantha LeBoeuf          10/21/2015                5.5                       $550.00
Samantha LeBoeuf          10/26/2015                0.5                       $50.00
Samantha LeBoeuf          10/28/2015                3.0                       $300.00
Samantha LeBoeuf          11/9/2015                 0.5                       $50.00
Samantha LeBoeuf          11/23/2015                0.5                       $50.00
Samantha LeBoeuf          12/7/2015                 0.8                       $80.00


                                          TOTAL: 10.8                         $1,080.00

Luke Ryan                 8/28/2015                 3.2                       $1,040.00
Luke Ryan                 10/28/2015                0.5                       $162.50
Luke Ryan                 11/18/2015                1.8                       $585.00
Luke Ryan                 1/13/2016                 1.1                       $357.50

                                          TOTAL: 6.6                          $2,145.00


       The Defendants request the time for drafting the complaint be capped at four (4) hours.



4|Page
        Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 5 of 15



       The City and each of the named defendants sent routine interrogatories to the plaintiff.

Copies of the answered interrogatories are submitted with this opposition. The billing submitted

for answering these routine interrogatories is nearly 30 hours:

DISCOVERY RESPONSES



ATTORNEY                 DATE                     HOURS                    AMOUNT

NAME                                                                       BILLED



Samantha LeBoeuf         8/16/2016                2.0                      $200.00

Samantha LeBoeuf         8/19/2016                3.0                      $300.00

Samantha LeBoeuf         8/19/2016                0.7                      $70.00

Samantha LeBoeuf         8/24/2016                2.1                      $210.00

Samantha LeBoeuf         8/31/2016                0.5                      $50.00



TOTAL:                                            8.3                      $830.00



Howard Sasson            8/16/2016                1.9                      $570.00

Howard Sasson            8/17/2016                1.3                      $390.00

Howard Sasson            8/26/2016                1.6                      $480.00

Howard Sasson            8/29/2016                2.6                      $780.00

Howard Sasson            8/30/2016                1.2                      $360.00

Howard Sasson            8/31/2016                1.5                      $450.00

Howard Sasson            9/1/2016                 2.1                      $630.00


5|Page
        Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 6 of 15



Howard Sasson             9/2/2016                   0.8                       $240.00

Howard Sasson             9/2/2016                   2.2                       $660.00

Howard Sasson             9/7/2016                   3.9                       $1,170.00

Howard Sasson             9/8/2016                   2.0                       $600.00



TOTAL:                                               21.10                     $6,330.00



       While on its face this is an unreasonable amount of time to bill for discovery responses,

upon examination of the response the number is even harder to justify. Attached at Exhibit 1 are

Plaintiff’s answers to the interrogatories propounded by the individual officers, and Exhibit 2 is

Plaintiff’s answer to the City’s interrogatories. With regard to the individual defendants’

interrogatories, the answers are identical in each response. At the time of answering the

interrogatories Hutchins did not even have his medical records, did not describe with any

specificity the injuries he alleged, did not claim any other out of pocket expenses requiring any

accounting, and did not have any claim for lost wages. He did not have, and indeed never had

any expert witnesses which he needed to identify. In regards to the City’s interrogatories, the

only real specificity supplied in the answers related to alleged failure of the City to train its

officers, (see Exhibit 2, page 5), a theory that the Plaintiff had abandoned by the time of the trial.

       The Defendants request the number of hours allowed for response to the interrogatories

be capped at 8 hours (2 hours per set).

       The Plaintiffs brought an unsuccessful motion for summary judgment on the issue of the

unlawful entry, and billed a total of 18.5 hours.




6|Page
        Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 7 of 15



                             MOTION FOR SUMMARY JUDGMENT

   ATTORNEY                DATE            DESCRIPTION               HOURS             AMOUNT
     NAME                                                                               BILLED

Samantha             3/10/2017            SJ pleading          4.1                 $410.00
LeBoeuf                                   research and
                                          edit, email LR re
                                          4th amendment
                                          claim
Luke Ryan            3/9/2017             Draft/edit SJ        2.4                 $780.00
                                          pleadings
Luke Ryan            3/10/2017            Draft/edit SJ        9.8                 $3,185.00
                                          pleadings, legal
                                          research on 4th
                                          amendment
                                          issue; read
                                          Defts SJ
                                          pleadings &
                                          bifurcation
                                          motion
Luke Ryan            3/14/2017            Research             2.2                 $715.00
                                          Wilhite SJ Opp

                                                   TOTAL: 18.5                     $5,090.00



       At the outset, the billing includes 2.2 hours for an unrelated case, i.e. Wilhite v. City of

Springfield (highlighted, above). Moreover, the motion was not successful, and while the jury

found there was an unlawful entry, they found no damage as a result thereof. Accordingly, the

Defendants request this claimed amount be disallowed.

       Although there was only one named Plaintiff, and, as mentioned above, the case was a

straight forward excessive force claim involving no expert witnesses; the Plaintiff is seeking fees

for three (3) attorneys. Attorney LeBoeuf, while no doubt quite helpful to the other attorneys,

examined no witnesses during the trial, nor did she argue any motions, or conduct the opening or

the closing.




7|Page
        Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 8 of 15



       Further, both Attorneys Hoose and Ryan billed time for “waiting for the verdict”. Once

the trial was over, it was more than reasonable to expect that some or all of the attorneys would

turn their attention to other matters. The billing for the trial that the City is asking to have

disallowed is as follows:

                                                TRIAL

   ATTORNEY                  DATE           DESCRIPTION               HOURS             AMOUNT
     NAME                                                                                BILLED

Samantha              1/21/2019             Travel to           2.1                 $367.50
LeBoeuf                                     Boston
Samantha              1/23/2019             Trial               5.5                 $962.50
LeBoeuf
Samantha              1/24/2019             Trial               4.6                 $805.00
LeBoeuf
Samantha              1/25/2019             Trial               5.5                 $962.50
LeBoeuf
Samantha              1/28/2019             Trial –             2.3                 $402.50
LeBoeuf                                     closings,
                                            charge
                                            conference
Samantha              1/29/2019             Finish              8.9                 $1,557.50
LeBoeuf                                     powerpoint re
                                            closing, trial –
                                            closings, juror
                                            deliberations,
                                            try to fix video
                                            exhibits for jury
Samantha              1/30/2019             Court for           1.6                 $280.00
LeBoeuf                                     deliberations,
                                            meet with
                                            clients & family
David Hoose           1/30/2019             Verdict/waiting     1.6                 $640.00
Luke Ryan             1/30/2019             Trial               1.6                 $520.00

                                                    TOTAL: 33.7                     $6,497.50


               3. Unsuccessful Claims

       As noted above, the Plaintiff was unsuccessful on all or part of the following Counts:

Count I, against McKay and Romero, alleged Unlawful Entry in violation of the 4th and 14th

Amendment to the U.S. Constitution; no damage found, Count II, against McKay, Romero and

8|Page
        Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 9 of 15



Hervieux, for alleged False Arrest in violation of the 4th and 14th Amendments to the U.S.

Constitution under 42 USC § 1983 was wholly unsuccessful; Count III against McKay and

Hervieux seeks alleged Excessive Force in violation of the 4th 5th and 14th Amendments to the

U.S. Constitution under 42 USC§ 1983, unsuccessful against McKay; Count V, against McKay

and Hervieux for alleged Assault and Battery under Massachusetts common law, unsuccessful

against McKay; Count VI against McKay, Romero and Hervieux for alleged False Imprisonment

under Massachusetts common law wholly unsuccessful; VII against McKay, Romero and

Hervieux for Malicious Prosecution under Massachusetts common law wholly unsuccessful;

Count VIII against McKay, Romero and Hervieux for alleged Abuse of Process under

Massachusetts common law wholly unsuccessful. The court should reduce the attorney’s fee

award for time spent on claims that were ultimately unsuccessful. See, e.g. McMillan, 140 F.3d

at 311 (permitting courts to make such deductions in certain circumstances); Coutin, 124 F.3d at

337 (same) (citing Hensley, 461 U.S. at 435, 103 S.Ct. 1933). The Court should eliminate, to the

extent it was discernible, much of the time spent working on unsuccessful claims against the

individuals as well as unsuccessful state and federal law claims on the ground that such claims

were tangentially related to the successful claims in the case. “Attorneys’ fees normally should

not be awarded for time spent in litigating (or preparing to litigate) unsuccessful, severable

claims.” Coutin, 124 F.3d at 339 (citing Hensley, 461 U.S. at 435, 103 S.Ct. 1933, and Lipsett,

975 F.2d at 940); see also, e.g., Koster v. Trans World Airlines, Inc., 181 F.3d 24, 38 (1st

Cir.1999). Claims are severable when they “rest on different facts and legal theories.” Coutin,

124 F.3d at 339; see also, e.g., Koster, 181 F.3d at 38.


       The calculation of hours reasonably expended involves separating out work done in

relation to successful claims from that performed on the unsuccessful claims. See, e.g. Aubourg

9|Page
       Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 10 of 15



v. American Drug Stores, Inc., 23 Mass.Discrim.L.Rep. 226, 227, 2001 WL 1602853 (Westlaw

2001) (reducing award by 34% because complainant prevailed on retaliation claim, but not race

discrimination claim; Carmichael v. Wynn & Wynn, 18 Mass.Discrim.L.Rep. 208, 209 (1996)

(reducing attorney’s fees to reflect the fact that plaintiff prevailed on her charge of sex

discrimination, but lost on her charge of sexual harassment).

       Based upon the above, the Defendants are requesting a one-third reduction in the total

billing, after deducting for the unreasonable hours, as set out above.

               4. Reasonable Hourly Rates

       The second part of the calculation of the lodestar is the setting of an hourly rate for each

attorney. However, in accordance with approved practice, it is appropriate to assign “different

rates to [the] different tasks” composing the reasonable hours figure. Metropolitan Dist.

Comm’n, 847 F.2d at 19-20 (citing Jacobs, 825 F.2d at 561 n.3); see also, e.g., Brewster, 3 F.3d

at 492 & n. 4; McLaughlin v. Boston Sch. Comm., 976 F.Supp. 53, 62 (D.Mass.1997) (“[I]t is

well-settled that different hourly rates are appropriate when the same attorney performs different

kinds of work.”); cf. McMillan, 140 F.3d at 307-08; Lipsett, 975 F.2d at 937, 939-40 (directing

courts to apply “hourly rates to the constituent tasks”). Therefore, a distinction between “core”

legal work and “non-core” legal work can be made.


       In order to determine the appropriate hourly rates for core work performed by each

attorney, the Court should look to the rates “‘prevailing in the community for similar services by

lawyers of reasonably comparable skills, experience and reputation.’” Grendel’s Den, 749 F.2d

at 955 (quoting Blum v. Stenson, 465 U.S. 886, 895 n. 11, 104 S.Ct. 1541, 79 L.Ed.2d 891

(1984)); see also, e.g., Lipsett, 975 F.2d at 937 (applying the “‘prevailing rates in the community

for comparably qualified attorneys’” (quoting Metropolitan Dist. Comm’n, 847 F.2d at 19)).

10 | P a g e
       Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 11 of 15



       The Plaintiffs have provided affidavits from various attorneys who assert that their fees

for similar cases are in line with the billed amounts. In their petition, the Plaintiff seeks his

attorneys be paid at the following hourly fees: Attorney Hoose at $400 per hour; Attorney Ryan

at $325.00 per hour, Attorney Sasson at $300 per hour and Attorney LeBoeuf at $100 per hour

while she was still a law student, and $175.00 per hour as an Associate. Attached to this petition

as Exhibit 3 is the affidavit of Edward M. Pikula, City Solicitor for the City of Springfield.

Attorney Pikula establishes the rate paid by the City for attorneys with similar experience to

Attorney Hoose, and substantially more experience than the other three attorneys, to litigate civil

rights cases in general and police misconduct cases in particular is $175.00 per hour.

       Accordingly, the Defendants are requesting that Attorney Hoose be compensated at

$175.00 per hour for core legal work, Attorneys Ryan and Sasson at $150.00 and Attorney

LeBoeuf at $100 per hour for the time she was an attorney. Other than her own affidavit, no

support is in the record for Attorney LeBoeuf’s time as either an attorney or as a law student. It

is clear, however, that law students do not receive $100 per hour, and this is overreaching. Her

time as a law student should be compensated at $25.00 per hour.

       As noted, above, it is preferred in fee shifting cases that attorneys’ fee requests be

detailed, and that the attorneys designate “core legal work” versus non-core work.

               “Under the First Circuit's taxonomy, core legal work ‘includes
               legal research, writing of legal documents, court appearances,
               negotiations with opposing counsel, monitoring, and
               implementation of court orders' .... Non-core work, on the other
               hand, ‘consists of less demanding tasks, including letter writing
               and telephone conversations.’ Alfonso v. Aufiero, 66 F.Supp.2d
               183, 196 (D.Mass.1999) (quoting Brewster v. Dukakis, 3 F.3d 488,
               492 n. 4 (1st Cir.1993)). It also includes conferences with co-
               counsel. Id. Non-core work is usually compensated at two-thirds
               the billing rate approved for core legal work.”




11 | P a g e
        Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 12 of 15



Parker v. Town of Swansea, 310 F.Supp.2d 376, 391 (D.Mass.,2004). The billing submitted by

the Plaintiff has no such designation, and the billing is rife with non-core entries. The billing of

all the attorneys, except for Attorney Sasson, contains meetings with each other, emails to each

other, phone calls, calls to stenographers, travel time, calls and emails to other counsel, and other

non-cire legal tasks. Some of the tasks billed for include preparation of barely relevant exhibits,

such as an hour and a half (at $175 an hour) for preparation of a powerpoint used during the

opening, and another 1.3 hours at $175/hour for creation of a pictorial display of the Plaintiff and

his family (“family tree” exhibit), most of whom never appeared as witnesses in this case. As a

result of the failure to designate core v. non-core work the Defendants are seeking that once the

court determines what billing will be allowed, one-third of such time be reduced to two-thirds of

the core legal rate.

        The plaintiffs have suggested in their affidavits that their high billing rate is justified in

part based upon the risk of the litigation. This is an inappropriate argument; the issue is what is

reasonable. Moreover, the thrust of their petition for fees appears to be that the positive result

was a foregone conclusion. 1

            B. Costs

        The Plaintiff is seeking reimbursement for both his attorneys lodging and his own during

the trial of this matter. As noted in the submission, this matter was originally filed in the Federal

District Court sitting in Springfield, and was transferred to Boston when Judge Ponsor took

inactive status and Judge Mastroianni had recused himself. It was not the defendants’ choice to

try this matter in Springfield.

1
 For no apparent purpose, the Plaintiff’s fee request includes settlement negotiations and emails
between counsel relating to those settlement negotiations. These have now been reproduced in local
media. Such negotiations are not germane to the issue of Plaintiff’s entitlement to fees as a prevailing
party, and such disclosure certainly violates the policy of protecting settlement discussions in order to
encourage negotiated settlements. Fed.R.Evid. Rule 408.

12 | P a g e
       Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 13 of 15



       Plaintiff erroneously asserts that all of Defendants’ counsel stayed overnight in Boston

during the trial; in fact, Attorney Kevin Coyle commuted each day from Springfield. Defendants

McKay and Hervieux commuted each day from Springfield, as well.

       Plaintiff’s reliance on the case of Palmigiano v. Garrahy, 707 F. 2d 636 (1st Cir. 1983) is

misplaced. Palmigiano involved a trial in Puerto Rico, and attorneys who were not from the

island. Id. A choice to stay in Boston to avoid a 90 mile ride within the same state is a far cry

from that situation.

       Plaintiff also seeks reimbursement for his own lodging, with no claimed authority. The

fee shifting statute anticipates “reasonable attorney fees and costs”, not client costs. To the

extent that the trip to Boston each day presented a special hardship for the Plaintiff he could have

filed a request with the Court that the matter be heard in Springfield. No such request was filed.

Accordingly, so much of the petition that seeks reimbursement for lodging during the trial should

be struck.

       Finally, the Plaintiff has requested a second bite at this apple if the request for

reimbursement for lodging is denied. There is no reason why whatever argument they have in

mind could not have been raised in the first instance, with it filed under seal as necessary. The

Defendants have responded in good faith to the petition filed, and should not have to do so again.

             C. Pre-Judgment Interest

       Plaintiff concedes that he has waived his right to pre-judgment interest by failing to

submit the question to the jury. (Plaintiffs brief pages 10 and 11). He then asks that this Court

allow him pre-judgment interest under state law, and allow him attorneys’ fees under federal law,

with no authority under either state or federal law for this novel approach. The prejudice to the

Defendants in such an approach is obvious. This is not a case where there is a compelling case



13 | P a g e
       Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 14 of 15



for pre-judgment interest. There were no out of pocket expenses paid by the Plaintiff, so that he

was denied the use of his money. There was no claim for lost earnings diminution in earning

capacity; Plaintiff was disabled long before the incident in question. No medical bills or

expenses were included as part of the damages. For those reasons, the Defendants respectfully

request the pre-judgment interest be denied.

       WHEREFORE, for all the foregoing reasons, the Defendant hereby respectfully requests

this Honorable Court reduce the amount of attorneys’ fees, costs and pre-judgment.

                                                     Respectfully submitted,
                                                     The Defendants,
                                                     City of Springfield
                                                     By its attorney,


Dated: February 25, 2019                              /s/ Lisa C. deSousa
                                                     Lisa C. deSousa, Esq. BBO#546115
                                                     City of Springfield Law Department
                                                     1600 E. Columbus Ave., 2nd Floor
                                                     Springfield, MA 01103
                                                     Tel: (413) 886-5205
                                                     ldesousa@springfieldcityhall.com

                                                     The Defendants,
                                                     Daniel J. McKay, Felix M. Romero
                                                     and Thomas Hervieux
                                                     By their attorney,

                                                     __/s/ Kevin B. Coyle____________
                                                      Kevin B. Coyle, Esq.
                                                     BBO# 103540
                                                     1299 Page Blvd.
                                                     Springfield, MA 01104
                                                     Phone: (413) 787-1524
                                                     Fax: (413) 787-1703
                                                     attycoyle@aol.com




14 | P a g e
       Case 3:16-cv-30008-NMG Document 165 Filed 02/26/19 Page 15 of 15




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the within Defendants’ Amended

Objections to Plaintiff’s Proposed Exhibits was this day served upon Plaintiff via the Federal

Court’s ECF Notice and delivery System. I am unaware of any party who is a non-registered

participant and therefore electronic filing is the sole means of this document.

       SIGNED under the pains and penalties of perjury.


Dated: February 25, 2019                               /s/ Lisa C. deSousa
                                                      Lisa C. deSousa, Esq.




15 | P a g e
